EMPLOYMENT AGREEMENT This employment agreement (this "Agreement"), dated as. of January 4th, 2007 (the "Effective Date"), is made by and between American Surgical Holdings, Inc., a Delaware corporation (the "Company"), and William J. McGinnis (the "Executive") (each, a "Party" and together, the "Parties"). WHEREAS, the Executive is currently employed as a Controller of the Company; and WHEREAS, the Parties wish to establish the terms of the Executive's continued employment by the Company; NOW, THEREFORE, in consideration of the foregoing, of the mutual promises contained herein and of other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the Parties, intending to be legally bound, hereby agree as follows: 1.POSITION/DUTIES. (a)During the Employment Term (as defined in Section 2 below), the Executive shall serve as a Controller of the Company. In this capacity the Executive shall have such duties, authorities and responsibilities commensurate with the duties, authorities and responsibilities of persons in similar capacities in similarly sized companies and such other reasonable duties and responsibilities as the Board of Directors of the Company (the "Board") shall designate. The Executive shall report directly to the Chief Executive Officer. The Executive shall obey the lawful directions of the Board, the Company's Chief Executive Officer and any other senior executive of the Company to whom the Executive reports and shall use his diligent efforts to promote the interests of the Company and to maintain and promote the reputation thereof. (b)During the Employment Term, the Executive shall use his best efforts to perform his duties under this Agreement and shall devote all of his business time, energy and skill in the performance of his duties with the Company. The Executive shall not during the Employment Term (except as a representative of the Company or with consent in writing of the Board) be directly or indirectly engaged or concerned in any other business activity, except with prior written approval of the Chief Executive Officer. Notwithstanding the foregoing provisions, the Executive is not prohibited from (1) participating in charitable, civic, educational, professional or community affairs or serving on the board of directors or advisory committees of non-profit entities, and (2) managing his and his family's personal investments, in each case, provided that such activities in the aggregate do not materially interfere with his duties hereunder. 2.EMPLOYMENT TERM.
